Exhibit 10.10

 

[EN Translation]

 

Termination Agreement 

 

This Termination Agreement (hereinafter “This Agreement”) is made and entered
into on September 30, 2018 in [   ] by and between:

 

(1) Luck Sky (Shen Zhen) Aerodynamic Electricity Limited, a duly registered and
validly existing wholly foreign owned enterprise established under the laws of
the PRC. Registered Address: No. 2206, Jinlong Plaza, Caiwuwei, Hongbao Road,
Luohu District, Shenzhen, China. (hereinafter “WFOE”)

 

(2) Sanhe City Lucksky Electrical Engineering Co., Ltd., a validly existing
limited liability company established under the laws of the PRC. Registered
Address: East to Yanjiao Development Zone Power Plant of San He City, north to
Zhongqing Cementing Compound Company. (hereinafter “VIE Company”)

 

(3) LuckSky (Hong Kong) Aerodynamic Electricity Limited., a validly existing
wholly foreign owned enterprise established under the laws of the HKSAR.
Registered Address: Room 12A-13, 41/F., Office Tower, Convention Plaza, 1
Harbour Road, Wanchai, Hong Kong. (hereinafter “LuckSky HK”)

 

(4) LuckSky Holding (Group) Co., Ltd., a limited liability company established
and validly existing under the laws of the PRC, registered at: Room 12B, 12th
Floor, Building 1, Shangdi Information Road No. 2, Haidian District, Beijing.
(hereinafter “LuckSky Holding” )

 

(5) Zhou Jian, a citizen of the PRC, ID No.: 42232319771028075x

 

(6) Zhou Dengrong, a citizen of the PRC, ID No.: 42232319510712071x.
(Collectively with Zhou Jian as “Existing Shareholders”)

  

In This Agreement, VIE Company, WFOE, LuckSky HK, LuckSky Holding and Existing
Shareholders are referred to below as “Each Party” and collectively as
“Parties”.

 

WHEREAS:

 

1. July 25, 2014, VIE Company and WFOE signed the Framework Agreement on
Business Cooperation, Agreement on Exclusive Management, Consulting and Training
and Technical Service, Agreement on Know-how Sub-License; Existing Shareholders
signed the Equity Pledge Agreement with VIE Company and WFOE; Existing
shareholders issued POA to WFOE; Existing shareholders signed the Exclusive
Option Agreement with VIE Company, WFOE and Luck Sky HK. (The above documents
are collectively referred to as “Existing Control Documents”).

 



1

 

 

2. The Parties hereby agree to terminate the Existing Control Documents in
accordance with the terms of This Agreement.

 

3. July 25, 2014, the Existing Shareholders signed License Agreement with WFOE;
LuckSky Holdings and WFOE signed License Agreement. (Collectively referred to as
“License Agreements”).

 

NOW, through consultation, the Parties hereby agree as follows:

 

1. Terminate Existing Control Documents

 

  1.1 The Parties hereby irrevocably agree and confirm that the Existing Control
Documents are terminated from the date of signing This Agreement and no longer
have any effect. The Parties shall immediately apply to the relevant industrial
and commercial administration department for the cancellation of the pledge
registration. For the avoidance of doubt, the Existing Control Documents do not
include the License Agreements, and the License Agreements will continue to be
valid after the entry into force of This Agreement.

 

  1.2 From the date of signing This Agreement, the Parties no longer have the
rights under the Existing Control Documents and stop performing the obligations
under the Existing Control Documents. The Parties do not need to revert to their
original status or return them based on the parts of the Existing Control
Documents that have been fulfilled.

 

  1.3 The Parties to This Agreement hereby irrevocably and unconditionally waive
all disputes, claims, claims, rights, obligations, liabilities, actions that are
directly or indirectly related to the Existing Control Documents or arising from
Existing Control Documents of other Parties to This Agreement in the past,
present or future.

 

  1.4 Without prejudice to the general application of Article 1.3 above, from
the date of signing This Agreement, the Parties to This Agreement hereby waive
its successors, successors, assigns or estate executors, in the past, present or
in the future, other parties to This Agreement, current and past directors,
officers, employees, legal counsel and agents of such other parties, affiliates
of such persons, and their respective successors and assignees from all
disputes, claims, claims, rights, obligations, liabilities, actions that are
directly or indirectly related to the Existing Control Documents or arising from
Existing Control Documents of other parties to This Agreement in the past,
present or future.

 



2

 

 

2. Statement and Assurance

 

Each party hereby expresses and warrants to the other parties jointly and
severally on the date of signing This Agreement as follows:

 

  2.1 It has obtained the necessary authorization to sign This Agreement; its
signing and performance of This Agreement does not constitute a conflict,
limitation or violation of laws, regulations or agreements that are binding or
influential to it.

 

  2.2 Upon signing This Agreement, it constitutes an obligation to the Parties
to be lawful, valid, binding and enforceable under the terms of This Agreement.

 

  2.3 There are no litigation, arbitration, or legal, administrative or other
procedures or government investigations in connection with the subject matter of
This Agreement.

 

3. Commitment

 

In order to successfully complete the termination of rights and obligations
under the Existing Control Documents, the Parties shall sign all necessary or
appropriate documents and take all necessary or appropriate actions to actively
cooperate with other parties to obtain relevant government approvals and/or
registration documents and handle the relevant termination procedures.

 

4. Liability

 

Whereas any party violates This Agreement and makes all or part of This
Agreement unable to be performed shall be liable for breach of contract and
compensate the other party for the losses suffered by this party.

 

5. Confidentiality

 

The Parties acknowledge and determine that any oral or written information
exchanged with respect to This Agreement is Confidential Information. The
Parties shall keep all such information confidential and may not disclose any
relevant information to any third party without the prior written consent of the
other parties to the agreement, except in the following cases: (a) the public is
aware of or will be aware of the information. (and not disclosed to the public
by one of the recipients); (b) applicable law or regulation requires the
disclosure of information; or (c) the potential investor, legal or financial
advisor of any party is also required to comply with the confidentiality
obligations similar to this clause. If the leak is from a staff member or an
institute of any party, it is deemed to be the leak of the party, it shall be
liable for breach of contract in accordance with This Agreement. This Agreement
shall remain in force regardless of the termination of This Agreement for any
reason.

 



3

 

 

6. Applicable Law and Dispute Resolution

 

  6.1 Agreement entered into, validity, interpretation, performance, amendment
and termination and dispute settlement are governed by Chinese law.

 

  6.2 In the event of any dispute, claim, dispute, or breach of contract,
termination or invalidation (“Dispute”) in connection with the interpretation or
enforcement of This Agreement, the Parties shall first resolve it through
friendly negotiation. If either party issues a written notice requesting that
the Dispute negotiation, the Parties failed to settle is through friendly
negotiation, unless agreed in writing, the dispute shall be submitted to the
China International Economic and Trade Arbitration Commission in accordance with
its arbitration rules in effect at that time. The place of arbitration is in
Beijing. Any arbitral award made in accordance with the provisions of this
Article shall be final and binding on all Parties.

 

  6.3 In the event of any dispute or dispute arising from the interpretation and
performance of This Agreement is under arbitration, the Parties to This
Agreement shall continue to exercise their respective rights under This
Agreement.

 

7. Others

 

  7.1 This Agreement shall become effective immediately upon signing or sealing
by the Parties on the date listed on the first paragraph.

 

  7.2 This Agreement may be signed in one or more counterparts, each of which is
equally authentic.

 

  7.3 The Parties to This Agreement may modify and supplement This Agreement by
written agreement. Modifications and/or supplemental agreements between the
Parties to This Agreement are an integral part of This Agreement and have the
same legal effect as This Agreement.

 

  7.4 The invalidity or unenforceability of any provision under This Agreement
shall not affect the legal effect of other provisions of This Agreement.

 

This English translation is for reference only.

 

[No text below]

 



4

 

 

The Parties have signed This Agreement by their respective duly authorized
representatives on the date indicated at the beginning of the article. 



 

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited [Seal]       Signature:

/s/ Zhou Jian

  Name:   Position: Legal Representative       Sanhe City Lucksky Electrical
Engineering Co., Ltd. [Seal]       Signature:

/s/ Zhou Jian

  Name:   Position: Legal Representative       LuckSky (Hong Kong) Aerodynamic
Electricity Limited. [Seal]       Signature:

/s/ Zhou Jian

  Name:   Position: Legal Representative  

 



5

 

 

The Parties have signed This Agreement by their respective duly authorized
representatives on the date indicated at the beginning of the article.

 

LuckSky Holding (Group) Co., Ltd. [Seal]       Signature:

/s/ Zhou Jian

  Name:   Position: Legal Representative       Zhou Jian   Signature:

/s/ Zhou Jian

      Zhou Deng Rong   Signature:

/s/ Zhou Deng Rong

 

 



6

 